Citation Nr: 1826052	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  11-05 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to September 1, 2016, and in excess of 70 percent on and after September 1, 2016, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for the right knee degenerative joint disease.  

3.  Entitlement to a rating in excess of 10 percent for the left knee degenerative joint disease.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to September 1, 2016.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

WITNESSES AT HEARING ON APPEAL

Appellant and C. R. 


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 2003 to October 2006.  He served in Iraq and was awarded the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, denied increased ratings for the service-connected PTSD, right knee degenerative joint disease, and left knee degenerative joint disease and a TDIU.  The Veteran appeared at an August 2015 videoconference hearing before a Veterans Law Judge.  The hearing transcript is of record.  In December 2015, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for additional action.  

In an April 2017 rating decision, the AOJ increased the rating for PTSD from 50 to 70 percent; granted a TDIU; and effectuated the awards as of September 1, 2016.  In October 2017, the Veteran was informed that the Veterans Law Judge who had conducted the August 2015 Board hearing had retired and he therefore had the right to an additional hearing before a different Veterans Law Judge.  In November 2017, the Veteran indicated that he did not want an additional hearing.  

The issues of increased ratings for the right knee degenerative joint disease and the left knee degenerative joint disease and a TDIU for the period prior to September 1, 2016, are REMANDED to the AOJ for additional action.  
FINDING OF FACT

Prior to and after September 1, 2016, the service-connected PTSD has been shown to be manifested by total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions, grossly inappropriate behavior, and persistent danger of hurting himself or others.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD for the periods prior to and after September 1, 2016, are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that higher ratings are warranted for the service-connected PTSD as that disability significantly impacts his daily activities, relationships with family and others, and his employability.  

Disability ratings are determined by comparing the current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  A 50 percent rating is warranted for PTSD which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent rating requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).  

Effective March 19, 2015, VA revised the Schedule for Rating Disabilities with respect to the rating criteria for psychiatric disabilities.  The revisions replaced references in earlier editions of the DSM with revisions in the recently updated Fifth Edition (DSM-5).  Among the changes, DSM-5 eliminates the use of the Global Assessment of Functioning (GAF) score in the evaluation of psychiatric disabilities.  The revisions apply to all applications for benefits received by VA or pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Because the Veteran's appeal was initially certified to the Board prior to August 4, 2014, the revised regulations are not for application.  

An undated written statement from the Veteran received in July 2012 relates that he "started back having frequent suicidal thoughts also thoughts of killing others on a daily and nightly basis."  

VA clinical documentation dated in July 2016 states that the Veteran sought intensive VA in-patient treatment for the service-connected PTSD and traumatic brain injury (TBI) residuals.  He was reported to be currently hospitalized in a non-VA medical facility due to homicidal and suicidal ideation and "threats against law enforcement."  A contemporaneous VA social work assessment clarified that "Veteran hospitalized following written threat to others combined with having an AR-15; SWAT team was involved and Veteran admitted on 1013/involuntary on 7/15/16."  A September 2016 VA treatment record notes that the Veteran was "facing two misdemeanor charges of reckless conduct with his children (SWAT team called to his home when he had his children with him)."  

Prior to and after September 1, 2016, the service-connected PTSD has been shown to be productive of total occupational and social impairment due to symptoms such as to symptoms such as gross impairment in thought processes or communication, persistent delusions, grossly inappropriate behavior, and persistent danger of hurting himself or others.  Therefore, the Board concludes that a 100 percent schedular rating is warranted for the service-connected PTSD during the relevant time periods.  38 U.S.C. § 5107; 38 C.F.R. § 4.130, Diagnostic Code 9411.  


ORDER

A 100 percent rating is granted for PTSD for the periods prior to and after September 1, 2016, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

Unfortunately, a further remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Right Knee and Left Knee Disabilities

The report of a November 2016 VA examination conveys that the Veteran's records were not reviewed.  Given this omission, the examination report is of limited probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).  Therefore, further VA knee evaluation is necessary to adequately determine the current nature and severity of the service-connected right knee and left knee disabilities.  

VA clinical documentation dated after April 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

TDIU

The Board granted a 100 percent above for the service-connected PTSD.  In light of this decision, the issue of entitlement to a TDIU for the period prior to September 1, 2016, should be readjudicated following the assignment of an effective date for the award of the 100 percent schedular rating.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of the service-connected right knee and left knee disabilities after April 2017, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Associate with the record any VA medical records not already of record, including for treatment provided after April 2017.  

3.  Schedule the Veteran for a VA knee examination to ascertain the current severity of the service-connected right knee degenerative joint disease and left knee degenerative joint disease.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner is requested to comment on the severity of the Veteran's service-connected right and left knee disabilities throughout the rating period.  The examiner should discuss the effect of the disability on his occupational functioning and daily activities.  The examiner should specifically:  

(a) Conduct range of motion testing of both knees, expressed in degrees in active motion, passive motion, weight-bearing, and nonweight-bearing.  

(b) Render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the right knee.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  

(c) In addition, the VA examiner should indicate whether, and to what extent, the Veteran experiences functional loss of his right knee due to pain or any of the other symptoms during flare-ups or with repeated use.  To the extent possible, the VA examiner should express any additional functional loss in terms of additional degrees of limited motion.  

If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  

4.  Finally, and after undertaking any other development deemed necessary, readjudicate the remaining issues on appeal, to include increased ratings for the Veteran's right and left knee disabilities and a TDIU prior to September 1, 2016.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them appropriate opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


